Citation Nr: 1453639	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran contends that service connection is warranted for a low back disability because his current low back disability is due to an injury sustained in service.

The Veteran's service treatment records show that he complained of back pain twice during service.  On his separation examination report of medical history, he indicated "yes" for "back trouble of any kind."  The physician noted recurrent back pain with no pathology at that time.

The Veteran credibly stated at an April 2010 VA examination and at his June 2014 hearing that he injured his back in service and that it had hurt him ever since.  The April 2010 examiner opined that his current low back disability was less likely as not related to service because the low back pain treated during active duty appeared to have been an acute, transient condition.  Also, the degenerative changes currently observed on X-rays were at the level one would expect on a person of the Veteran's age.

The VA examiner's opinion is inadequate, as the examiner failed to consider the Veteran's lay statements, including those regarding the continuity of symptomatology during and after service.  Therefore, an addendum opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should obtain an addendum opinion from the April 2010 VA examiner regarding the Veteran's back disability.  All pertinent evidence in VBMS and Virtual VA must be made available to and reviewed by the examiner.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's back disorder originated during service or is otherwise etiologically related to his active service.  

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian and should take into account his statements regarding his in-service back pain and the continuity of his symptomatology ever since.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why.  

If the April 2010 examiner is not available, all pertinent evidence in VBMS and Virtual VA should be made available to another qualified physician who should be requested to review the record and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



